Citation Nr: 9900282	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  96-08 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for back disability, status 
post laminectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from July 1978 to December 
1989 and from April 1990 to March 1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a May 1995 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he was treated on numerous 
occasions for back pain while in service and that he 
continues to have back pain.  He therefore contends that he 
is entitled to service connection for a back disability.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to service connection for a back disability, 
status post laminectomy, is well-grounded.  The claim is, 
therefore, denied.


FINDING OF FACT

There is no competent medical evidence demonstrating a nexus 
between the veterans current low back disability and his 
military service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a low back disability.  In the interest of clarity, the Board 
will first briefly review the relevant law and regulations 
pertaining to this case.  The relevant evidence of record 
will then be discussed.  Finally, the Board will analyze the 
claim and render a decision.

Applicable Law and Regulations

Service connection

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that a disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
That an injury occurred in service alone is not enough; there 
must be current disability resulting from that condition or 
injury.  If there is no showing of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Well grounded claims

The threshold question as to the veterans claim is whether 
it is well-grounded under 38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  There must be more than an 
allegation; the claim must be accompanied by supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The statutory duty to assist 
the veteran in the development of his claim does not arise 
unless and until a well-grounded claim is presented.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993). 

Factual Background

As stated above, the veteran had active duty service from 
July 1978 to December 1989 and from April 1990 to March 1991.  
The veterans DD-214 reflects that he earned the parachutist 
badge.

The veterans service medical records have been associated 
with his claims folder.  He was first seen for low back pain, 
which was related to a possible kidney problem, in October 
1978.  He was seen in April 1980 for a pulled back muscle.  
The veteran was diagnosed with low back strain in May and 
July 1981.  He was next seen in November 1984 after a fall on 
his back.  He was seen again in November 1985 for an injury 
to his back during physical training.  The assessment was 
muscle strain.  He was seen again in December 1985 and 
January 1986 for low back pain.  In a periodic examination 
conducted in August 1986, the veterans spine was clinically 
evaluated as normal.  He was seen for low back pain in April 
1988 after lifting a washer.  The diagnosis was lumbosacral 
strain.  He was seen again in July 1988 for back pain after a 
parachute jump.  The diagnosis was low back pain.  The next 
day, the veteran reported improvement of his symptoms.  In 
October 1989, the veteran was seen for low back pain after 
playing basketball.  The diagnosis was mild lumbar strain.  
The veteran left the military in December 1989.

In January 1990, the veteran underwent an enlistment 
examination in preparation for his return to the military in 
April 1990.  His spine was clinically evaluated as normal.  
He reported no recurrent back pain on his January 1990 report 
of medical history.  In January 1991, in conjunction with a 
Medical Evaluation Board/Physical Evaluation Board, the 
veterans spine was evaluated as straight with full range of 
motion.  The veteran did not note recurrent back pain on the 
accompanying report of medical history.   He left service in 
March 1991.

The first post-service record of treatment for back pain was 
dated in July 1994.
In March 1995, a computer tomography myelogram revealed a 
large disc herniation at the L5-S1 disc space with 
compression at the right S1 nerve root.  The veterans 
history was noted to be unremarkable.  He complained of a 
history of low back pain since 1980.  Subsequently, the 
veteran had a right L5-S1 laminectomy and diskectomy.  The 
veteran was seen in July 1995 for continued back pain.  He 
was seen again in October 1995 for complaints of numbness in 
the left leg and pain in his back.

A December 1995 hearing was held at the RO in Houston, Texas.  
The veteran testified that he injured his back as a result of 
his paratrooper training in his first period of active duty 
service from 1978 to 1989.  The veteran stated that he was 
also having trouble with his knees.  He said that the service 
physicians attributed his complaints of back pain to his knee 
disorders.  The veteran said that his back problems were not 
addressed.  The veteran testified that the symptoms of his 
back pain continued from 1984 to the present, but intensified 
in March 1995.  The veteran stated that he had been seen by 
the VAMC in Houston, Texas since 1991.

A VA X-ray dated in September 1998 showed mild to moderate 
spurring at L2-3, with normal disc space.  There was mild 
disc space narrowing at L5-S1.  The X-ray was otherwise 
unremarkable. 

The veteran gave testimony at an October 1998 Video 
Conference hearing before the undersigned Member of the 
Board.  The veteran testified that between 1986 and 1989, he 
made between 40 to 50 jumps as a paratrooper.  He indicated 
that he first noticed an injury to his back in October 1987.  
He said that he reported for treatment, but was only given 
Motrin ®.  He reported that he was in an automobile accident 
in July 1993, but that his back pain pre-existed the 
automobile accident.

Analysis

As stated above, in order for a claim to be well-grounded, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

The service medical records reflect that the veteran was 
treated for back pain on several occasions while in service.  
The evidence also shows that he currently has a chronic back 
disability, diagnosed in March 1995 as a herniated disk.  The 
veteran has thus satisfied the first two prongs for a well-
grounded service connection claim as set forth in Caluza.  
However, there is no competent medical evidence of record 
which establishes a nexus between the currently claimed back 
disability and service.  

While the veteran has asserted that there is an etiological 
link between his currently claimed back disability and 
service, as a layman, he is not competent to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  It is 
important to note that where the determinative issue involves 
medical causation, it has been held that competent medical 
evidence is required in order for a claim to be well 
grounded.  See Kirwin v. Brown, 8 Vet. App. 148 (1995); 
Grisvois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay testimony is 
insufficient to fulfill the burden because lay persons 
generally lack the expertise necessary to opine on matters 
involving medical knowledge.  Kirwin, 8 Vet. App. at 152; 
Grisvois, 6 Vet. App. at 140; Espiritu, 2 Vet. App. at 494. 
The veteran's lay statements are not considered competent 
with respect to a causal link between his current low back 
disability and his military service.  Thus, the third prong 
of Caluza has not been satisfied.

The Court has held in Savage v. Gober, 10 Vet. App. 488 
(1997), that the continuity of symptomatology provision 
of 38 C.F.R. § 3.303(b) may obviate the need for medical 
evidence of a nexus between present disability and service.  
See Savage, 10 Vet. App. at 497.  The only proviso is that 
there be medical evidence on file demonstrating a 
relationship between the veterans current disability and his 
post-service symptomatology, unless such a relationship is 
one as to which a lay persons observation is competent.  

The medical record discloses that the veteran was treated on 
several occasions for back pain during his first period of 
active duty from July 1978 to December 1989.  The last 
service record of treatment for back pain is dated in 
December 1989. There was no evidence of a chronic back 
disorder.  When he re-entered the service in January 1990, 
his spine was clinically evaluated as normal and he did not 
indicate back pain on the report of medical history.  There 
are no treatment records for back pain during the second 
period of service from January 1990 to March 1991.  There was 
no mention of back pain in an extensive Medical Evaluation 
Board/Physical Evaluation Board conducted in January 1991.  
The veterans spine was evaluated as straight with full range 
of motion.  The veteran did not mention recurrent back pain 
on the report of medical history dated in January 1991.  
Based on this evidence, the Board cannot conclude that a 
chronic condition existed during service.  Indeed, the 
veterans second period of enlistment appears to have been 
entirely free of any back complaints.  

The evidence of record further reflects that there is a gap 
of over three years between the veterans service and the 
earliest documented post-service treatment for a back 
disorder, which was shown in July 1994.  In the interim, the 
veteran was involved in an automobile accident in 1993.  
Although treatment records from the VAMC in Houston from 
April 1991 to November 1995 are of record, a July 1994 report 
is the first record which shows treatment for back pain.  
There is thus no clinical evidence which establishes 
chronicity between the veterans service and the currently 
claimed low back disability.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 489 (1997).  Furthermore, there 
is no competent medical evidence of a link between the 
veterans present back disability and his alleged continuity 
of symptomatology.  Accordingly, the claim must be denied 
since it is not well grounded.

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board finds that the 
veteran has been given ample opportunity to present evidence 
and argument in support of his claim at the RO, including the 
opportunity to testify at a personal hearing.  The Board 
concludes that that he is not prejudiced by the ROs denial 
of his claim on a basis which was broader than that used by 
the Board in this decision.

The veteran representative has suggested that this case be 
remanded for a VA physical examination [hearing transcript, 
page 7].  However, because the veterans claim for service 
connection is not well-grounded, VA is under no duty to 
assist him in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(a); Epps v. Gober, 
126 F.3d 1454 (Fed. Cir. 1997); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

VAs obligation to assist depends upon the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  The Court has recently held that the obligation 
exists only in the limited circumstances where the appellant 
has referenced other known and existing evidence.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  The VA is not on notice 
of any other known and existing evidence which would make the 
adjudicated service connection claim plausible.  The Boards 
decision serves to inform the veteran of the kind of evidence 
which would be necessary to make his claim well-grounded, 
such as medical records demonstrating continuity of 
symptomatology between 1991 and 1994 and/or competent medical 
nexus evidence.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a low back disability, status post 
laminectomy, is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
    The Board notes that the RO did not consider this evidence.  However, a waiver of RO consideration of 
this evidence, dated in October 1998, is associated with the claims folder.  See 38 C.F.R. § 20.1304 (1998).
- 2 -
